Mr. Justice Dickey delivered the opinion of the Court: This is an appeal from a judgment holding certain property' of appellees exempt from taxation, under the provisions of their respective charters. The question involved in this case was passed upon by this court, in the case of Northwestern University v. The People, 86 Ill. 141. That case was taken to the Supreme Court of the United States, where the judgment of this court was reversed. It was there held that the exemption from taxation was by the. legislative power, in the charter, and was binding as a contract. Following the ruling of that court, we think the judgment of the county court was right, and that by the respective charters of appellees, the property in question is not subject to taxation. Judgment affirmed. Scott, J.: I do not concur in the opinion of the majority of the court.